Citation Nr: 1135041	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for myocardial infarction/heart disease, to include as due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2006 rating decision of the VA Regional Office (RO) in Houston, Texas that, among other things, denied entitlement to service connection for myocardial infarction/heart disease, to include as secondary to service-connected disabilities, including hypertension and diabetes mellitus, type II.

The case was remanded by Board decision in February 2011 and has since been returned for disposition.


FINDING OF FACT

1.  Without good cause, the Veteran failed to report for a scheduled VA examination that was required to properly adjudicate the claim of entitlement to service connection for myocardial infarction/heart disease, to include as due to service-connected disability.

2.  Entitlement to service connection for myocardial infarction/heart disease, to include as due to service-connected disability cannot be established without the scheduled examination.

3.  The claim of entitlement to service connection for myocardial infarction/heart disease, to include as due to service-connected disability, is not the initial original claim.



CONCLUSION OF LAW

The Veteran's claim is denied based on failure to report for a VA medical examination. 38 C.F.R. § 3.655(a)(b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, adequate notice was sent to the appellant in a letter dated in September 2005 prior to the initial unfavorable decision on the claim that informed him of what evidence was required to substantiate the claim, and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award if service connection were granted has also been sent to the appellant.  In this case, however, the claim is being denied.  Therefore, no rating or effective date will be assigned with respect to the claim.

The Board finds that all necessary development has been accomplished to the extent possible and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA clinical records have been submitted and reviewed.  He was scheduled for a personal hearing in March 2009 but failed to appear.  The case was remanded for further development in February 2011, to include a request for an examination with an opinion.  The Veteran failed to report for VA examination in March 2011. The appellant's statements in the record and the whole of the evidence have been carefully considered.

The record does not otherwise indicate any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The issue of entitlement to service connection for myocardial infarction/heart disease, to include as due to service-connected disability is appropriately for disposition.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2011.).  The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service- connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice- connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and a heart disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Factual Background and Legal Analysis

The appellant seeks service connection for myocardial infarction/heart disease, to include as secondary to service-connected hypertension and diabetes mellitus, type II.  In October 2005, he specifically, contended that service-connected hypertension and diabetes mellitus contributed to electrocardiogram findings of a mild heart attack for which service connection should also be granted.  

By remand in February 2011, the Veteran was requested to report for VA examination in order to determine if he had heart disease.  The record documents that the appellant did not report for VA examination in this regard in March 2011.  There is no indication in the record that he attempted to contact the RO to explain why he could not report, nor is there any notation that he attempted to reschedule the examination.

The Board points out that service connection is in effect for disabilities that include hypertension and diabetes mellitus, type II.  As the claim of service connection for myocardial infarction/heart disease is a derivative claim from already service-connected disorders, it is not the original compensation claim.  An original claim is defined as the initial formal application on a form prescribed by the Secretary. See 38 C.F.R. § 3.160 (2011).  

38 C.F.R. § 3.655(b) clearly specifies that when a claimant fails to report for an examination [without good cause] scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  A claimant failing to report for a scheduled examination must show good cause for not doing so. See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  In this instance, the Board points out that the Veteran's claim falls squarely within the purview of an examination scheduled in conjunction with any other original claim. See 38 C.F.R. § 3.655(b).  The record does not indicate that he contacted VA after failing to report.

Accordingly, the Board finds that the Veteran has provided no justifiable reason for his failure to appear for a VA examination in March 2011.  As good cause is not demonstrated for his failure to report, and the examination was scheduled in conjunction with another original claim, the claim for service connection must be denied by express VA regulation. See 38 C.F.R. § 3.655(b).  This is nondiscretionary, as evidenced by use of the word "shall" in this regulation.  

The Court of Appeals for Veterans Claims has held, that "The duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board is aware of the appellant's service in Vietnam and his inservice concern of heart disease.  However, regardless of any theory of entitlement, it was necessary to establish whether he had heart disease and if present, the type of such.  The evidence is not adequate to make a determination.  

As indicated above, the current claim is not the original claim for compensation; it is a new claim for a different service-connected disability on an other original claim.  As such, the claim is denied pursuant to 38 C.F.R. § 3.655(b).  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for myocardial infarction/heart disease, to include as secondary to service-connected disability, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


